Exhibit 10.2

 

OAK VALLEY COMMUNITY BANK
FIRST AMENDMENT TO SALARY CONTINUATION AGREEMENT

 

THIS FIRST AMENDMENT TO SALARY CONTINUATION AGREEMENT is adopted as of
February 8, 2010  by and between Oak Valley Community Bank, a subsidiary of Oak
Valley Bancorp (collectively, the “Company”), and the undersigned executive
officer (the “Executive”).

 

RECITALS

 

WHEREAS, Article 7 of the Salary Continuation Agreement as currently in effect
(the “Agreement”) between the Company and the Executive provides that the
Agreement may be amended unilaterally by the Company if as a result of
legislative, judicial or regulatory action continuation of the Agreement, as
written, would result in significant financial penalties or other significantly
detrimental ramifications to the Company;

 

WHEREAS, the Company has determined that the standard set forth in Article 7 for
unilateral amendment of the Agreement has been met; and

 

WHEREAS, the Company now desires to (i) amend Section II of the Split Dollar
Agreement that is attached as Addendum A to the Agreement and eliminate the
reimbursement provision found in Section II (b) of the Agreement, and
(ii) eliminate in its entirety the Executive Bonus Agreement, also attached to
Addendum A.

 

AGREEMENT

 

1. Amendment to Section II.(b). Section II (b) of the Split Dollar Agreement is
hereby deleted in its entirety.

 

2. Executive Bonus Termination. The Executive Bonus Agreement attached under
Addendum A is hereby terminated and deleted in its entirety, to the extent that
such agreement or any portion thereof was still in effect following the EESA
Section 111(B) Modification Agreements between each such named executive officer
and Oak Valley Bancorp dated as of September 14, 2009.

 

3. Savings Clause.  Any term or provision of the Agreement that would otherwise
violate the EESA Section 111(B) standards as applicable to the Company and the
Executive is hereby cancelled and waived to the fullest extent as required by
law.

 

IN WITNESS WHEREOF, the Company has adopted this First Amendment as of the date
indicated above.

 

OAK VALLEY COMMUNITY BANK

 

Executive

 

 

 

 

 

 

By:

 

 

 

Name

 

Name:

Title:

 

Title:

 

--------------------------------------------------------------------------------

 